NEGATIVE ELECTRODE ACTIVE MATERIAL, NEGATIVE ELECTRODE INCLUDING NEGATIVE ELECTRODE ACTIVE MATERIAL, AND SECONDARY BATTERY INCLUDING NEGATIVE ELECTRODE
DETAILED ACTION

Status of Claims
Claims 1 and 4-18 are pending, wherein claim 1 is amended and claim 18 is newly added. Claims 1 and 4-18 are being examined on the merits in this Office action. 

Remarks
A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action are maintained.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Claim Interpretations
In light of the specification and Applicant’s arguments in the previous Remarks, the “coating layer” as claimed in claim 1 comprises carbon (or polymer) and a fluorinated material. Thus, the recited “the coating layer is a carbon coating layer or a polymer layer” in claim 1 is being interpreted as the coating layer comprising carbon (or polymer) and a fluorinated material, rather than comprising only carbon or polymer.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (JP 2016066508 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Hirose) in view of Kim et al. (US 20160190597 A1, hereafter Kim).
Regarding claims 1-2, Hirose teaches a negative electrode active material (See at least Abstract) comprising:
silicon-based active material particles comprising a core comprising SiOx, wherein 0.5 ≤ x ≤ 1.6 (Abstract, [0069]), and a carbon coating layer ([0036], [0037], [0093], [0134]) or a polymer coating layer ([0034]: “polyacrylic acid”). The range of 0.5 ≤ x ≤ 1.6 overlaps that of 0 ≤ x <2 as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I); and
the coating layer comprises a fluorinated material comprising an alkali metal such as lithium fluoride LiF ([0034], [0035], [0077], [0087], [0135], [0174]).
Hirose is silent to the fluorinated material being present in an amount of 0.1 wt% to 20 wt%, based on a total weight of the coating layer. However, in the same field of endeavor, Kim discloses that a coating layer coated on a silicon-based material of a composite anode active material includes a fluorinated material (See “metal fluoride”) and a carbon coating layer (See “carbon-based material”) ([0009]-[0015]), and the fluorinated material is present in an amount of about 2% to about 99% by weight based on a total weight of the coating layer (calculation based on data in [0013]-[0014], see below). It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant invention to have modified Hirose such that the fluorinated material is present in an amount of about 2 wt% to about 99 wt% based on a total weight of the coating layer, as taught by Kim, in order to maintain stability of the negative electrode active material when a volume of the silicon-based material expands during a charging/discharging process and to improve lifespan characteristics of a lithium secondary battery including the negative electrode active material ([0044], Kim). The range of about 2 wt% to about 99 wt% overlaps that of the claimed 0.1 wt% to 20 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

    PNG
    media_image1.png
    446
    883
    media_image1.png
    Greyscale

Regarding claim 4, Hirose in view of Kim teaches the negative electrode active material of claim 1, and one of ordinary skill in the art would readily appreciate that there is always a portion of the fluorinated material that does not directly contact the core. Therefore, the claimed “at least a part of the fluorinated material is spaced apart from the core” is not patentably distinguishable.
Regarding claim 5, Hirose in view of Kim teaches the negative electrode active material of claim 1, and one of ordinary skill in the art would know that the silicon-based active material is formed of single particles, since a macroscopic material is composed of microscopic particles and any particle can be identified as “single”.
Hirose further teaches an average particle diameter of the silicon-based active material particles in the form of single particles is in the range of 0.5 µm or more to 20 µm or less ([0052], [0136], [0192]), such as 4 µm ([0135]), which teaches the range of 0.1 µm to 50 µm as instantly claimed.
Regarding claim 6, Hirose in view of Kim teaches the negative electrode active material of claim 1, and Hirose further teaches the core may include a metal silicate such as Li2SiO3 in addition to SiOx (e.g., [0046]). As such, Hirose implicitly teaches “secondary particles” as instantly claimed due to the composite nature of the core composed of particles of SiOx and the metal silicate, reading on “primary particles agglomerated with each other to form secondary particles” as instantly claimed.
Regarding claim 7, Hirose in view of Kim teaches the negative electrode active material of claim 6, wherein an average particle diameter (D50) of the silicon-based active material particles which are in the form of primary particles is in the range of 0.5 µm or more to 20 µm or less ([0052], [0136], [0192]), such as 4 µm ([0135]), which teaches the range of 0.5 µm to 20 µm as instantly claimed.
Regarding claims 8 and 10, Hirose in view of Kim teaches the negative electrode active material of claim 1, wherein the core further comprises a metal compound, wherein the metal compound comprises a metal silicate such as Li2SiO3 ([0046], [0082], [0086], [0180]).
Regarding claim 12, Hirose in view of Kim teaches the negative electrode active material of claim 1, and further teaches the core may include a metal silicate such as Li2SiO3 in addition to SiOx (e.g., [0046]). As such, Hirose implicitly teaches “secondary particles” as instantly claimed due to the composite nature of the core composed of particles of SiOx and the metal silicate, reading on “primary particles agglomerated with each other to form secondary particles” as instantly claimed.
Regarding claim 13, Hirose in view of Kim teaches the negative electrode active material of claim 1, wherein the coating layer is preferably in the range of 0.1 wt% to 15 wt% with respect to the total of the silicon-based active material and the coating layer ([0038], [0078]. Calculation based on this teaching shows the coating layer is in an amount of 1 wt% to 17.6 wt% based on a total weight of the silicon-based active material particles. The range of 1 wt% to 17.6 wt% overlaps that of 0.1 wt% to 50 wt% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Hirose in view of Kim teaches the negative electrode active material of claim 1, and the coating layer is the carbon coating layer ([0036], [0037], [0093], [0134]), but does not appear to expressly disclose the carbon is amorphous or crystalline. However, one of ordinary skill in the art, reading the reference, would “at once envisage” the claimed “amorphous carbon” or “crystalline”, which are common structural states of a limited number of structural states embraced by carbon. A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure. See MPEP 2131.02 III.
Regarding claim 15, Hirose in view of Kim teaches the negative electrode active material of claim 1, further comprising carbon-based active material particles ([0069], [0136], [0195]).
Regarding claim 16, Hirose in view of Kim teaches a negative electrode comprising the negative electrode active material of claim 1 ([0056], Abstract).
Regarding claim 17, Hirose in view of Kim teaches a secondary battery comprising:
the negative electrode of claim 16 ([0103]);
a positive electrode ([0104]);
a separation membrane (“separator”, [0104]) interposed between the positive electrode and the negative electrode ([0104]); and an electrolyte ([0118]).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Kim, as applied to claim 1 above, and further in view of Jeong et al. (US 20090075173 A1, hereafter Jeong).
Regarding claim 9, Hirose in view of Kim teaches the negative electrode active material of claim 8, but does not appear to disclose the metal compound comprises a metal oxide. However, in the same field of endeavor, Jeong discloses that a negative active material containing an oxide of metals such as Al, Ca, Mg, Ti, and Li can suppress the initial irreversible reaction ([0035]-[0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included an oxide of metals such as Al, Ca, Mg, Ti and Li in the core of Hirose as modified, as taught by Jeong, in order to suppress the initial irreversible reaction and thereby improve initial capacity, initial efficiency, and cycle-life characteristics by suppressing its initial irreversible reaction ([0016]).
Regarding claim 11, Hirose in view of Kim teaches the negative electrode active material of claim 8, but does not appear to disclose the metal compound comprises a metal oxide. However, in the same field of endeavor, Jeong discloses that a negative active material containing an oxide of metals such as Al, Ca, Mg, Ti, and Li can suppress the initial irreversible reaction ([0035]-[0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included an oxide of metals such as Al, Ca, Mg, Ti and Li in the core of Hirose as modified, as taught by Jeong, in order to suppress the initial irreversible reaction and thereby improve initial capacity, initial efficiency, and cycle-life characteristics by suppressing its initial irreversible reaction ([0016]).
Hirose in view of Kim and Jeong further teaches that the amount of the metal oxide included in the core can be optimized to prevent deterioration of the initial efficiency and decrease of the reversible capacity ([0037]). Therefore the amount of the metal oxide is a result-effective variable. It would have been obvious to one of ordinary skill in the art to have optimized the amount of the metal oxide of Hirose in view of Kim and Jeong to arrive at the instantly claimed range of 1 wt% to 60 wt% based on a total weight of the core, in order to prevent deterioration of the initial efficiency and decrease of the reversible capacity ([0037], Jeong).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Kim, as applied to claim 14 above, and further in view of Kim-II et al. (US 20140106230 A1, hereafter Kim-II).
Regarding claim 18, Hirose in view of Kim teaches the coating layer may contain an amorphous carbon, as addressed in the rejection of claim 14. The instantly claimed “the amorphous carbon is a carbonized material carbide of an organic material selected from …” is not patentably distinguishable, because the claimed “carbonized material carbide” is still amorphous carbon and there is no claimed structural difference. Even though the amorphous carbon in claim 18 appears to be produced by a process of carbonizing an organic material, the final product is still an amorphous carbon. Note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”
In the instant case, as addressed in the rejection of claim 14, Hirose in view of Kim teaches the amorphous carbon as claimed and thus teaches the invention as claimed in claim 18.
The following is an alternative rejection of claim 18:
Hirose in view of Kim does not expressly disclose the amorphous carbon is a carbonized material carbide as instantly claimed. However, coating core particles of a negative electrode active material with a carbonized material carbide as an amorphous coating is well known in the art. For instance, Kim-II discloses that negative electrode active material particles can be coated with an amorphous coating that is made from carbonizing sucrose, glucose, etc. ([0016]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed an amorphous carbon coating layer taught by Kim-II as the carbon coating layer of Hirose in view of Kim, since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07.

Response to Arguments
Applicant's arguments in the Remarks and Affidavit filed July 19, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding the claimed lithium fluoride amount of 0.1 wt% to 20 wt% that “Kim merely discloses Formula 1 below as a metal fluoride, which does not include LiF”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, Kim explicitly discloses that “an amount of the metal fluoride may be in a range of …” ([0013]), and one of ordinary skill in the art would know the metal fluoride includes lithium fluoride. The metal fluorides listed in paragraphs [0039]-[0042] of Kim are merely examples of fluorides, which does not mean the metal fluoride mentioned in [0013] includes only those examples. In fact, Hirose already teaches LiF and the teachings of Kim in relation to the amount of metal fluoride would have suggested to those of ordinary skill in the art. It is not required that LiF must be expressly listed in the secondary reference Kim.
In response to the argument with respect to the newly added claim 18, this claim has been addressed in this Office action. See above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727